DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 12/20/2021.  Claims 50, 62, and 74 have been amended. Claims 50-74 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 50-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 50-74 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 50, 62, and 74 recite a system, method, and computer program product for determining a leading message having the highest predicted access rate in order to increase consumers to open the leading message. Under Step 2A, Prong I, claims 50, 62, and 74 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining a leading message having the highest predicted access rate in order to increase consumers to open the leading message is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving a leading message including one or more leading message terms; determining an access rate score for a first leading message term based on historical data indicating frequencies at which consumers accessed a trailing impression portion included within user-accessed electronic communications; determining a predicted access rate for the leading message; determining predicted access rates for the updated leading messages by; deriving a predicted access rate score for each term in each of the updated leading messages by; generating a leading message matrix; generating a selection matrix based on the leading message matrix; generating an iterative leading message matrix based on leading message matrix and the selection matrix; and calculating an independent attribution score for each term in each of the updated leading messages by iterating through the iterative leading message matrix; and determining a selected updated leading message 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 50, 62, and 74 have recited the following additional elements: Processing Circuitry, User Input Device, Processors, Non-transitory memory, and System. These additional elements recited in claims 50, 62, and 74 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. processing circuitry, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 50, 62, and 74 recite - “deriving, a predicted access rate score for each term in each of the updated leading messages by iterating through a selection matrix to calculate an attribution score for each term in each of the updated leading messages that is independent of noise caused by a contributory effectiveness of a connected leading message term”. However, the recitation of providing a calculation (i.e. deriving through iterating via a selection matrix) to determine a score (i.e. attribution score) and filtering out data that contributes to noise do not result in the claims amounting to significantly more than the judicial exception because the use of matrix to calculate a score is well-understood, routine, and conventional. According to Wikipedia: Matrix calculus – “Matrix differential calculus is used in statistics, particularly for the statistical analysis of multivariate distributions, especially computer function that is well‐understood, routine, and conventional (See Flook). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0049], for implementing the processing circuitry, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 51-61 and 63-73
Under Step 2A, Prong II, for dependent claims 51-61 and 63-73, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 50-74 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2007/0150344 to Sobotka in view of U.S. Patent 9,356,889 to Caskey and in further view of U.S. Publication 2008/0052152 to Yufik.

Claims 50, 62, and 74 are system, method, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact 
With respect to Claim 50:
Sobotka teaches:
A system for programmatically providing an optimized leading message, comprising: an apparatus including processing circuitry configured to (Sobotka: ¶ [0024]):
receive, from a user input device in communication with the processing circuitry, a leading message including one or more leading message terms (i.e. receiving advertisements including a plurality of keywords) (Sobotka: ¶ [0031] “In addition, routing system 104 can communicate with a plurality of advertisement suppliers 114A, 114B, 114C (referred to generally herein as supplier 114) which provide advertisements in response to requests from requester 102.” Furthermore, as cited in ¶ [0025] “Thus, an "advertisement" is any electronic advertisement provided by a supplier. The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like.”), 
determine an access rate score for a first leading message term based on historical data indicating frequencies at which consumers accessed a trailing impression portion included within user-accessed electronic communications (i.e. determine high ranking score for keyword based on performance data, wherein communications include user interacted with advertisement for further actions such as click or phone call) (Sobotka: ¶ [0103] “Ranked keywords bin 212 holds keywords having a high ranking score. Exploratory keywords bin 214 holds keywords for which perhaps some ranking information is unknown, so that the keywords do not perhaps rank extremely high. However, the exploratory keywords may be desirable to be able to obtain future CTR, CPC, ARP or other performance , 
wherein the accessed electronic communications include emails each indicating one or more promotions (i.e. advertisements or promotions can be provided via email) (Sobotka: ¶ [0206] “The present invention can be applied to various user services that desire to provide optimized advertising. For example, applications include calendaring, bookmarks, alerts, email, instant messaging, chatrooms, polling, RSS feeds, blogs, and the like. In the context of the present invention, these types of services can be considered to be various requesters and can generate requests that can tap into the features of the present invention. Beneficially, the present invention can provide these services with more relevant advertisements, easy integration into the present invention, better reporting on revenue generation, and the like.”), and
determine a predicted access rate for the leading message (i.e. quality score) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the , 
in response to determining that the predicated access rate fails to satisfy a predicted access rate threshold (i.e. alternate keywords are provided for the advertisements according to level of user response wherein scores can be compared against threshold in order to determine modification) (Sobotka: ¶ [0118] “In addition to developing an initial optimized profile, the optimized profile can be updated on a periodic basis, e.g., every fifteen or thirty minutes, or on demand, which could potentially produce a different list of keywords with different usage weights. The keywords and weighting can be dynamically changed based on new observed behavior. This may be beneficial, for example, where popular keywords can migrate and be replaced with new popular keywords as the media and culture influence user response. Even though certain keywords may have a historically high user response, the same advertisements may not continue to produce the same level of user response. Keywords may also perform differently based on time of day. Therefore, it would be advantageous to provide alternative keywords rather than using the same keywords every time.” Furthermore, as cited in ¶ [0202] “This can :
determine predicted access rates for at least one updated leading message, each of the at least one updated leading message being a possible substitute for the leading message, by (i.e. scores for leading messages are determined based on scores for each of the leading message terms used in the leading message, such as multiple potential keywords located in a base request) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.” Furthermore, as cited in ¶ [0121] “Thus, one embodiment of the invention provides for a method for dynamically rotating keywords to be used to alter a request from a requester, the method including: identifying a base request from a requester (302); identifying at least two potential keywords associated with the base request (303); and assigning a usage weight to each of the two potential keywords, the usage weight determining a percentage of times that each of the at least two potential keywords should be selected to dynamically alter the base request (316 and 318).”): and
determine a selected updated leading message having the highest determined predicted access rate of the at least one updated leading message (i.e. messages with the highest quality score are selected) (Sobotka: ¶ [0203] "At 914, the requester 102 displays the advertisements on the user interface according to the quality score.”). 
Sobotka does not explicitly disclose: wherein the leading message is an email subject; wherein the trailing impression portion is a body of the email; wherein the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject; and wherein the selected updated leading message is an updated email subject.
However, Caskey further discloses:
wherein the leading message is an email subject (Caskey: Col. 3 Lines 14-21 “In accordance with an embodiment of the present invention, a system for automatically generating subject lines for emails is continuously updating which topics are important to senders based on e-mails previously sent and/or received by the user, how much time the sender spends on those e-mails, the sender's reactions while reading the e-mails, and what a sender may explicitly list as priority topics ( e.g., in a profile, on-line system or application).”); 
wherein the trailing impression portion is a body of the email (i.e. user reading/reviewing email messages reads on user interacting with body of the email) (Caskey: Cols. 7-8 Lines 60-3 “In accordance with an embodiment, email sender and receiver sensors 303, 304, including, but not limited to, pulse/heart rate detectors to detect elevated rates and skin conductance sensors to detect perspiration when reading or composing e-mails, eye tracking and movement detectors to detect focusing on portions of an e-mail message and/or for visual messages, timers to determine how long a user spends reviewing a particular e-mail message, and/or emotional voice detectors for voice messages, provide sensor data 305 and 306 relating to, for example, observed user attention and emotions during the email creation or email review process.”); 
wherein the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject (i.e. computing score for email includes whether the keywords in the subject line cause the user to view the email) (Caskey: Col. 4 Lines 4-16 “In accordance with embodiments of the present invention, as described in further detail below, a generic subject line with just the sender's topics of interest (e.g., A=l0, 8=20, and C=30) is also retained in connection with an email, so that the sender has the option of viewing the email based on the sender's generic subject line indicating the sender's preferences, as opposed to viewing the email based on the recipients' subject lines and preferences, enabling the sender to perform a sort of his/her emails to see the multiple messages with the generic subject line. In accordance with an embodiment, the receiver-specific subject line( s) can be included, for example, in parentheses (e.g., "Re: your note about acquisition of C (C is acquiring B's assets)").” Furthermore, as cited in Col. 5 Lines 1-27 “As explained above, embodiments of the present invention then also take into account personalization relating to the specific recipients of the email. For example, a corpus can be indexed according to recipient so that the corpus is a collection of emails that have been previously sent over a period of time to or by a given recipient. In accordance with an embodiment of the present invention, in the corpus for particular recipients, like the emails in the corpus for a sender, summaries of the emails sent to (or by) particular recipients are created, and data is collected regarding which emails were responded to and/or which emails received the most attention by a recipient. In accordance with embodiments of the present invention, attention given to emails is measured by, for example, tallying the volume of clicks through a given email and/or the time spent viewing a particular email or by asking recipients to rate the email. From this data, profiles of what types of emails or subjects certain recipients are interested in can be generated and used to tailor rankings of subject lines to individual recipients. Rankings are given to each possible subject line on the n-best list based on the amount of topic key words/phrases in the subject line, the importance of those topics to the sender, and the amount of interest the recipient has in those topics. The recipient is the person to whom the email is directed. According to an embodiment, a sender relevance score for each topic is calculated to determine the importance of those topics to the sender.”); and 
wherein the selected updated leading message is an updated email subject (i.e. highest ranked email subject lines are selected) (Caskey: Cols. 5-6 Lines 64-1 “After the subject lines on then-best list are ranked according to sender and receiver relevance scores, the highest ranked subject lines are selected. For example, one, two, or three subject lines might be selected according to the choice of method of presenting the subject lines to the user.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Caskey’s leading message is an email subject, the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email; and the selected updated leading message is an updated email subject and Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order “for automatic generation of useful and personalized subject lines for emails without requiring a user to fill out specific forms and fields.” (Caskey: Col. 1 Lines 38-41).
Sobotka and Caskey do not explicitly disclose deriving a predicted access rate score for each term in each of the at least one updated leading message by: generating a leading message matrix, generating a selection matrix based on the leading message matrix, generating an iterative leading message matrix based on leading message matrix and the selection matrix, and calculating an independent attribution score for each term in each of the updated leading messages by iterating through the iterative leading message matrix.
However, Yufik further discloses:
deriving a predicted access rate score for each term in each of the at least one updated leading message by: generating a leading message matrix (i.e. constructing a CLP matrix by deriving a probability for each keyword to be clicked for each advertisement) (Yufik: ¶ [0059] “In a well populated matrix, most keywords in the List of Keywords have an above-threshold probability of association with at least one complementary advertisement in the Portfolio of Advertisements, that is, each advertisement will be linked by the matrix to at least one non-sponsored but complementary keyword. Assuming the size of the complementary set displayed to the user is limited by some upper bound W, for any keyword entry K,, a complementary set of not more than W links can be computed such that the Expected Complementary Search Engine Revenue Rw(K,) is maximized.”), 
generating a selection matrix based on the leading message matrix (Examiner notes that according to ¶¶ [0085]-[0087] of the Applicant’s originally filed specification, describes a selection matrix to be a value that is used to influence or manipulate the leading message matrix such as updating it based on historical information) (i.e. generating a history graph based on CLP matrix) (Yufik: ¶ [0087] “In this way, every cell value in the CLP matrix is instantiated by a data set comprised of traversal frequencies contributing to the value for the probability, as well as the frequencies of preceding transitions throughout the history of past searches.” Furthermore, , 
generating an iterative leading message matrix based on leading message matrix and the selection matrix (i.e. the CLP matrix is updated based on the history graph) (Yufik: ¶ [0088]-[0089] “Stated differently, the probability of the user's visiting a given link if displayed to him or her following a keyword entry can vary depending on the succession of preceding keywords and link visits during the session. Information about such dependencies is retained in the History Graph, and is used by the Automaton in generating complementary links. That is, the entries in the matrix represent the frequency of each transition, thus recording the user's reaction to previously-displayed combinations of ads. This information can be used to optimize the presentation of further ads, i.e., effectively assuming that successive searches are likely to follow the pattern of earlier searches, and statistically weighting the possible choices accordingly…Thus, the data stored in the cells of the matrix shown in FIG. 9a shows the recorded probabilities of a user's visiting a given ad A1 having entered a keyword KJ. Thus, if the user enters keyword K2 the probability of his then visiting ad A1 is a 12. For example, if entering "rain coat" results in visiting "umbrellas" 15 out of 20 times the corresponding probability a would be 0.75.”), and 
calculating an independent attribution score for each term in each of the updated leading messages by iterating through the iterative leading message matrix (i.e. deriving a probability of impression for each keyword linked to the advertisements by using the history graph to fine tune or iterate the CLP matrix) (Yufik: ¶ [0087] “As discussed above in connection with FIG. 5, the value aiJ in each cell of the CLP matrix is the probability that a user having entered keyword K1 will visit the advertisement A, if it is displayed in the search output. FIG. 9 .
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Yufik’s predicted access rate is derived for each term by iterating through a selection matrix to determine predicted access rate for leading messages to Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order to “identify and display complementary links to advertisements likely to be of interest to the user” (Yufik: ¶ [0003]) and to “improve on-line selection of complementary links, increasing their expected click-through and conversion rates” (Yufik: ¶ [0087).
With respect to Claims 62 and 74:
All limitations as recited have been analyzed and rejected to claim 50. Claim 62 recites “a machine-implemented method for programmatically providing an optimized leading message, 

With respect to Claim 51:
Sobotka teaches:
The system of Claim 50, wherein the one or more leading message terms comprises a plurality of leading message terms (i.e. receiving advertisements including a plurality of keywords) (Sobotka: ¶ [0031] “In addition, routing system 104 can communicate with a plurality of advertisement suppliers 114A, 114B, 114C (referred to generally herein as supplier 114) which provide advertisements in response to requests from requester 102.” Furthermore, as cited in ¶ [0025] “Thus, an "advertisement" is any electronic advertisement provided by a supplier. The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like.”).
With respect to Claim 63:
All limitations as recited have been analyzed and rejected to claim 51. Claim 63 does not teach or define any new limitations beyond claim 51. Therefore, it is rejected under the same rationale.

With respect to Claim 52:
Sobotka teaches:
The system of Claim 51, wherein each updated leading message comprises a plurality of terms (i.e. receiving advertisements including a plurality of keywords) (Sobotka: ¶ [0031] “In addition, routing system 104 can communicate with a plurality of advertisement suppliers 114A, 114B, 114C (referred to generally herein as supplier 114) which provide advertisements in response to requests from requester 102.” Furthermore, as cited in ¶ [0025] “Thus, an "advertisement" is any electronic advertisement provided by a supplier. The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like.”); and
wherein the system is configured to determine predicted access rates for each of the updated leading messages based on a plurality of predicted access rate scores, each of the plurality of predicted access rate scores corresponding to a respective term of the plurality of terms of each of the updated leading messages (i.e. scores for leading messages are determined based on scores for each of the leading message terms used in the leading message, such as multiple potential keywords located in a base request) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.” Furthermore, as cited in ¶ [0121] “Thus, one embodiment of the invention provides for a method for dynamically rotating keywords to be used to alter a request from a requester, the method including: identifying a base request from a requester .
Sobotka and Caskey do not explicitly disclose wherein each of the plurality of predicted access rate scores corresponding, respectively, to each of the plurality of terms is based at least in part on the respective attribution score for the corresponding term of the plurality of terms.
However, Yufik further discloses wherein each of the plurality of predicted access rate scores corresponding, respectively, to each of the plurality of terms is based at least in part on the respective attribution score for the corresponding term of the plurality of terms (i.e. determine probability that advertisement will receive impression based on query satisfaction probability for each keyword in the message/advertisement) (Yufik: ¶ [0058] “FIG. 5 shows a matrix of Complementary Link Probabilities (CLPs) in which each entry aJI represents a query satisfaction probability for advertisement AI with respect to keyword KJ. That is, the value aJI in each cell is the probability that a user having entered keyword KJ will visit the advertisement AI if it is displayed in the search output. In this example, M and N denote matrix size, that is the total number of ads and the total number of keywords (say, 100 ads and 1000 keywords). I and J are the running indices, say ad # 25 (i=25) and keyword # 367 G=367).” Furthermore, as cited in ¶¶ [0144]-[0147] “Each user query (a series of keywords) is analyzed by the Finite State Probabilistic Automaton (FSPA) one keyword at a time, as follows: 1. For every keyword Ki' entered by a user at 160, the HDB is checked at 162 to determine whether it holds links to advertisements A,, Am associated with K1 despite the absence of K1 in their texts and, if so, whether the probabilities of such links a,p amJ ... are sufficiently high, that is, exceed some minimal threshold a0. 2. If such probable links are present in the HDB, FSPA adds them at 164 to .
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Yufik’s predicted access rate scores corresponding, respectively, to each of the plurality of terms is based at least in part on the respective attribution score for the corresponding term of the plurality of terms to Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order to “identify and display complementary links to advertisements likely to be of interest to the user” (Yufik: ¶ [0003]) and to “improve on-line selection of complementary links, increasing their expected click-through and conversion rates” (Yufik: ¶ [0087).
With respect to Claim 64:
All limitations as recited have been analyzed and rejected to claim 52. Claim 64 does not teach or define any new limitations beyond claim 52. Therefore, it is rejected under the same rationale.

With respect to Claim 53:
Sobotka and Caskey do not explicitly disclose the system of Claim 52, wherein the leading message matrix is defined at least in part by a leading message term count of the corresponding updated leading message, the leading message term count being based at least in part on the plurality of terms of the corresponding updated leading message.
However, Yufik further discloses wherein the leading message matrix is defined at least in part by a leading message term count of the corresponding updated leading message, the leading message term count being based at least in part on the plurality of terms of the corresponding updated leading message (i.e. matrix is comprised of a count for each of the  (Yufik: ¶ [0085] “Counters C attached to the nodes register the number of visits concluded by product acquisition. That is, because simply visiting an ad does not necessarily result in purchase of the advertised product, the number of visits equals or exceeds the number of "conversions", i.e., when a visitor to a site is "converted" into a buyer. The counter C registers the number of "conversions", which can then be used in one or more ways, for example, to compute rebates, based on the estimated conversion and click-through probabilities. See section IX, below, step 3. Further, as Search Engine revenues are paid by the advertisers, each advertiser typically paying an agreed upon sum for each click on his ad, and the same or a different, typically larger, sum for each purchase, the conversion count can be used to compute revenues as well. Thus, the second visit to Ax resulted in a purchase, as indicated by incrementing of counter C associated with Ax, as shown.” Furthermore, as cited in ¶¶ [0144]-[0147] “Each user query (a series of keywords) is analyzed by the Finite State Probabilistic Automaton (FSPA) one keyword at a time, as follows: 1. For every keyword Ki' entered by a user at 160, the HDB is checked at 162 to determine whether it holds links to advertisements A,, Am associated with K1 despite the absence of K1 in their texts and, if so, whether the probabilities of such links a,p amJ ... are sufficiently high, that is, exceed some minimal threshold a0. 2. If such probable links are present in the HDB, FSPA adds them at 164 to the list of candidate complementary links held temporarily at the HDB. Otherwise, FSPA proceeds to analyze the next keyword, at 166. 3. Steps 1 and 2 are repeated until the query is exhausted, at 168.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Yufik’s leading message matrix is defined at least in part by a leading message term count of the corresponding updated leading message to Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been 
With respect to Claim 65:
All limitations as recited have been analyzed and rejected to claim 53. Claim 65 does not teach or define any new limitations beyond claim 53. Therefore, it is rejected under the same rationale.

With respect to Claim 54:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the access rate score for the first leading message term based on the historical data by being configured to: determine one or more related leading message terms related to the first leading message term (i.e. identify alternate keywords to provide in optimized request) (Sobotka: ¶ [0093] “At 306, related keyword processor 204 identifies alternate keywords that may or may not be based on the content of the base request. In one embodiment, the related keyword processor 204 can select keywords from one or more alternate third party keyword sources 205. The alternate keyword sources 205 can identify related keywords based on, for example, but not limited to, natural language processing (e.g., synonyms), relevancy to the content of the web page, current hot items or buzz words for the day, historically popular keyword for the given day (e.g., on same day last year, or upcoming popular seasonal keywords such as Mother's Day), time of day (e.g., evening keywords may be different than morning keywords), time of week (e.g., weekday keywords versus weekend keywords), and the like.”);
determine, based on the historical data, an access rate score for each of the one or more related leading message terms (i.e. determine access rate for optimized keyword based on historical data) ; and
determine an estimated access rate score for the first leading message term as the access rate score for the first leading message term based on the access rate score for each of the one or more related leading message terms (i.e. access rate score for leading message term is determined based on bins the term is set in such as ranked keywords bin or category-based keywords bin) (Sobotka: ¶ [0103] “Ranked keywords bin 212 holds keywords having a high ranking score. Exploratory keywords bin 214 holds keywords for which perhaps some ranking information is unknown, so that the keywords do not perhaps rank extremely high. However, the exploratory keywords may be desirable to be able to obtain future CTR, CPC, ARP or other performance data to test if these keywords hold any value. Category-based keywords bin 216 holds keywords having high relevance to the content of the request source, regardless of whether the keyword was found in the content of the request source or has a high ranking score.”).
With respect to Claim 66:
All limitations as recited have been analyzed and rejected to claim 54. Claim 66 does not teach or define any new limitations beyond claim 54. Therefore, it is rejected under the same rationale.

With respect to Claim 55:
Sobotka teaches:
The system of Claim 54, wherein the processing circuitry is configured to determine the one or more related leading message terms related to the first leading message term by being configured to: determine that the first leading message term is different from the leading message terms indicated by the historical data (i.e. by determining alternate keywords, it is inherent that these alternate keywords are different than the first leading message term) (Sobotka: ¶ [0093] “At 306, related keyword processor 204 identifies alternate keywords that may or may not be based on the content of the base request. In one embodiment, the related keyword processor 204 can select keywords from one or more alternate third party keyword sources 205. The alternate keyword sources 205 can identify related keywords based on, for example, but not limited to, natural language processing (e.g., synonyms), relevancy to the content of the web page, current hot items or buzz words for the day, historically popular keyword for the given day (e.g., on same day last year, or upcoming popular seasonal keywords such as Mother's Day), time of day (e.g., evening keywords may be different than morning keywords), time of week (e.g., weekday keywords versus weekend keywords), and the like.”);
determine a similarity score between the first leading message term and the leading message terms of the historical data (i.e. determine relevancy between related keywords and advertisement content) (Sobotka: ¶ [0093] “At 306, related keyword processor 204 identifies alternate keywords that may or may not be based on the content of the base request. In one embodiment, the related keyword processor 204 can select keywords from one or more alternate third party keyword sources 205. The alternate keyword sources 205 can identify related keywords based on, for example, but not limited to, natural language processing (e.g., synonyms), relevancy to the content of the web page, current hot items or buzz words for the day, historically popular keyword for the given day (e.g., on same day last year, or upcoming popular seasonal keywords such as Mother's Day), time of day (e.g., evening keywords may be different than morning keywords), time of week (e.g., weekday keywords versus weekend keywords), and the like. For example, alternate keyword sources can be synonym services, related terms services, CPC services, hot topic services, etc. FIG. 2C illustrates an example of hot topics from Whats Hot for a particular day based on category. In addition, the related keyword processor 204 ; and
determine the one or more related leading message terms based on the similarity score between the first leading message term and the leading message terms indicated by the historical data (i.e. determine click-rate scores between leading message terms to identify additional keywords) (Sobotka: ¶ [0093] “In addition, the related keyword processor 204 can also obtain access to past search history and/or demographics to obtain additional keywords that may be relevant to the context in which a user is making a request.” Furthermore, as cited in ¶ [0101] “Because CTR, CPC, and ARP can be correlated with specific suppliers, a user response history can also be identified for potential keywords that have been previously used in requests to specific suppliers. Thus, at 310, ranking the potential keywords can also include ranking the potential keywords for a specific supplier based on the user response history.”).
With respect to Claim 67:
All limitations as recited have been analyzed and rejected to claim 55. Claim 67 does not teach or define any new limitations beyond claim 55. Therefore, it is rejected under the same rationale.

With respect to Claim 56:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the predicted access rate for the leading message by being configured to: determine an access rate score for a second leading message term based on historical data indicating frequencies at which consumers accessed electronic communications including at least the second leading message term (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the ; and
determine the predicted access rate for the leading message based on the access rate score for the first leading message term and the access rate score for the second leading message term (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”).
With respect to Claim 68:
All limitations as recited have been analyzed and rejected to claim 56. Claim 68 does not teach or define any new limitations beyond claim 56. Therefore, it is rejected under the same rationale.

With respect to Claim 57:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the access rate score for the first leading message term based on the historical data by being configured to: determine a first frequency at which consumers accessed electronic communications including the first leading message term and not including a second leading message term of the leading message (i.e. request the exact keyword) (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”); 
determine a second frequency at which consumers accessed electronic communications including the second leading message term and not including the first leading message term (i.e. request includes different keyword which includes determining a frequency for that different second word) (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”);
determine an attribution score for the first leading message term based at least in part on the first and second frequencies (i.e. click-thru rate is determined based on the frequencies of the advertisements being accessed associated with the keywords) (Sobotka: ¶ [0146] “These results can ; and
determine the access rate score for the first leading message term based at least in part on the attribution score (i.e. quality score is based on the click-thru rate associated with the keyword) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on .
With respect to Claim 69:
All limitations as recited have been analyzed and rejected to claim 57. Claim 69 does not teach or define any new limitations beyond claim 57. Therefore, it is rejected under the same rationale.

With respect to Claim 58:
Sobotka does not explicitly disclose the system of Claim 50, wherein the processing circuitry is configured to determine the access rate score for the first leading message term based on the historical data by being configured to: determine an average access rate for the first leading message term; determine a first number of electronic communications including the first leading message term that resulted in an access rate greater than the average access rate; determine a second number of electronic communications including the first leading message term that resulted in an access rate less than the average access rate; determine an occurrence count for the first leading message term based on a difference between the first number of electronic communications and the second number of electronic communications; and determine the access rate score for the first leading message term based at least in part on the occurrence count.
However, Caskey further discloses: 
determine an average access rate for the first leading message term (i.e. determine a normalized receiver score) (Caskey: Col. 9 Lines 6-13 “According to an embodiment, topics having both sender and receiver non-zero relevance scores are extracted, the receiver relevance scores are normalized to a 0 to 1.0 scale (with 1.0 being the score for the most relevant topic) and the sender relevance score is weighted by (multiplied by) the normalized receiver score. The topics having only a sender relevance score are multiplied by the average normalized receiver score.”); 
determine a first number of electronic communications including the first leading message term that resulted in an access rate greater than the average access rate (i.e. email subject lines are ranked with respect to the average normalized receiver score such that highest ranked subject lines are greater than the normalized receiver score) (Caskey: Col. 9 Lines 14-25 “The topics are sorted to create a ranking, with the most relevant topics receiving a high ranking. Referring, for example, to step 607 in the method described in connection with FIG. 6, a subject line ranking and sorting module 402 ranks the extracted syntactic units ( e.g., clauses, sentences, etc.) forming part or all of the subject lines based on the topics included therein, ranking the syntactic units including higher ranked topics and/or the highest number of higher ranked topics with a corresponding higher rank, and randomizes syntactic units that have equal importance ( e.g., having the same topics).” Furthermore, as cited in Col. 8 Lines 36-46 “For example, scores may be determined from corpus frequencies gathered from emails sent by a sender for topics A, B, and C in the list based on an importance of each topic in the email message relative to the corpus of all email messages previously sent by a sender. A lower score ; 
determine a second number of electronic communications including the first leading message term that resulted in an access rate less than the average access rate (i.e. email subject lines are ranked with respect to the average normalized receiver score such that lowest ranked subject lines are less than the normalized receiver score) (Caskey: Col. 9 Lines 14-25 “The topics are sorted to create a ranking, with the most relevant topics receiving a high ranking. Referring, for example, to step 607 in the method described in connection with FIG. 6, a subject line ranking and sorting module 402 ranks the extracted syntactic units ( e.g., clauses, sentences, etc.) forming part or all of the subject lines based on the topics included therein, ranking the syntactic units including higher ranked topics and/or the highest number of higher ranked topics with a corresponding higher rank, and randomizes syntactic units that have equal importance ( e.g., having the same topics).” Furthermore, as cited in Col. 8 Lines 36-46 “For example, scores may be determined from corpus frequencies gathered from emails sent by a sender for topics A, B, and C in the list based on an importance of each topic in the email message relative to the corpus of all email messages previously sent by a sender. A lower score represents a lower level of importance. In the absence of any other information, then, sentences ( or clauses or other possible syntactic elements) including a topic with a higher score would be ranked higher than syntactic elements including topics with lower scores.”); 
determine an occurrence count for the first leading message term based on a difference between the first number of electronic communications and the second number of electronic communications (i.e. count is determined according to number of terms wherein the inverse of the frequency is taken into account) (Caskey: Col. 7 Lines 47-51 “The number of subject lines ; and 
determine the access rate score for the first leading message term based at least in part on the occurrence count (Caskey: Col. 8 Lines 36-46 “For example, scores may be determined from corpus frequencies gathered from emails sent by a sender for topics A, B, and C in the list based on an importance of each topic in the email message relative to the corpus of all email messages previously sent by a sender. A lower score represents a lower level of importance. In the absence of any other information, then, sentences ( or clauses or other possible syntactic elements) including a topic with a higher score would be ranked higher than syntactic elements including topics with lower scores.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Caskey’s determine an average access rate for the first leading message term; determine a first number of electronic communications that resulted in an access rate greater than the average access rate; determine a second number of electronic communications that resulted in an access rate less than the average access rate; determine an occurrence count; and determine the access rate score and Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order “for automatic generation of useful and personalized subject lines for emails without requiring a user to fill out specific forms and fields.” (Caskey: Col. 1 Lines 38-41).
With respect to Claim 70:
All limitations as recited have been analyzed and rejected to claim 58. Claim 70 does not teach or define any new limitations beyond claim 58. Therefore, it is rejected under the same rationale.

With respect to Claim 59:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is further configured to: provide, to a consumer device, a second electronic communication including: a second leading message that further includes at least a portion of the plurality of terms of the second updated-leading message (i.e. second request for message includes different keywords) (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”); and
the trailing impression portion (i.e. impressions with respect to additional content such as a click, phone call, or purchase) (Sobotka: ¶ [0203] “At 914, the requester 102 displays the advertisements on the user interface according to the quality score. At 916, the user may respond to one or more of the advertisements by, e.g., clicking on the advertisement, making a phone call in response to the advertisement, making a purchase in response to the advertisement, and the like. At 918, the routing system 104 tracks user response to the advertisements.”);
receive access data from the consumer device indicating that the trailing impression portion has been accessed (i.e. receive reports that user interacted with advertisement for further actions such as click or phone call) (Sobotka: ¶ [0146] “At 418, routing system 104 and reporting system 128 tracks the user response to the advertisement results. The reports generated by reporting system 128 on a periodic basis can be used to provide performance results for keywords, specific suppliers, and blending instructions for various time periods. These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like.”); and
generate, based on the received access data, the historical data indicating the frequency at which consumers accessed the trailing impression portion for electronic communications including the first leading message term (i.e. generate values for keywords indicating a frequency at which consumers accessed the advertisement) (Sobotka: ¶ [0146] “For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.” Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response.”).
With respect to Claim 71:
All limitations as recited have been analyzed and rejected to claim 59. Claim 71 does not teach or define any new limitations beyond claim 59. Therefore, it is rejected under the same rationale.

With respect to Claim 60:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the predicted access rate for the leading message by being configured to determine the predicted access rate based at least in part on leading message metadata of the leading message (i.e. keywords are ranked/scored according to metadata of the web content) (Sobotka: ¶ [0092] “The keyword extractor 202 can also include an index analyzer that ranks the identified keywords into a rank/density listing. Weight can be given to certain content, such as words in meta tags, word frequency, positioning of words in a document, HREF links, headings, title, and the like. FIG. 2B illustrates an example of a rank/density listing for a sample web content.” Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response. In a further embodiment, the response module 117 may assign an overall quality score and subscores to individual advertisements.”).
With respect to Claim 72:
All limitations as recited have been analyzed and rejected to claim 60. Claim 72 does not teach or define any new limitations beyond claim 60. Therefore, it is rejected under the same rationale.

With respect to Claim 61:
Sobotka teaches:
The system of Claim 50, wherein the attribution score for each of the terms in each of the updated leading messages represents the predicted access rate score for each of the respective terms that is programmatically processed so as to isolate the predicted access rate score from being skewed by one or more distinct predicted access rate scores associated with one or more other terms defining at least a portion of the updated leading message (i.e. access rate scores for leading message terms are .
With respect to Claim 73:
All limitations as recited have been analyzed and rejected to claim 61. Claim 73 does not teach or define any new limitations beyond claim 61. Therefore, it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments see page 13 of the Remarks disclosed, filed on 12/20/2021, with respect to the non-statutory double patenting rejection(s) of claim(s) 50-74 have been considered and are persuasive. The Applicant has filed a terminal disclaimer in order to show that the patent and examined application are commonly owned obviating the rejection.  Therefore, the rejection(s) of claim(s) 50-74 under the grounds of non-statutory double patenting rejection has been withdrawn.
Applicant’s arguments see page 13 of the Remarks disclosed, filed on 12/20/2021, with respect to the 35 U.S.C. § 112(b) rejection(s) of claim(s) 50-74 have been considered and are persuasive. The Applicant has amended the claims to provide proper antecedent basis for the “updated leading messages”.  Therefore, the rejection(s) of claim(s) 50-74 under 35 U.S.C. § 112(b) has been withdrawn.
Applicant’s arguments see pages 13-14 of the Remarks disclosed, filed on 12/20/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 50-74 have been considered but are not persuasive. The Applicant asserts “The Office Action rejects claims 50-74 under 35 U.S.C. § 101 for allegedly being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant traverses this rejection and respectfully submits that the rejection has been rendered moot after entry of the above noted amendments to claims 50-74.”  The Examiner respectfully disagrees. The amendments merely correct the antecedent basis issue and do not address the 101 rejection.  Therefore, the rejection(s) of claim(s) 50-74 under 35 U.S.C. § 101 has been maintained above.
Applicant’s arguments see pages 14-22 of the Remarks disclosed, filed on 12/20/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 50-74 over Sobotka in view of Caskey and in further view of Yufik have been considered but are not persuasive:
The Applicant asserts “Applicant respectfully submits that the Office Action’s rationale fails to provide any explicit reasoning having a rational underpinning to support the Office Action’s conclusion of obviousness. In particular, Applicant respectfully submits that the Office Action fails to provide any articulated explanation as to how each of the Sobotka, Caskey, and Yufik could be combined with one another to collectively teach or suggest each and every limitation of independent claim 50. In particular, in alleging that one of ordinary skill would combine Yufik with the Sobotka and Caskey references, the Office Action’s rationale for how and/or why one of ordinary skill would execute such a combination fails to even mention the 
The Applicant also asserts “In particular, Applicant respectfully notes that the rationale articulated by the Office Actions as to why one of ordinary skill would add the disclosure of Caskey to the disclosure of Sobotka is in order to achieve a system end function—automatic generation of useful and personalized subject lines for emails—that is neither considered nor explicitly referenced by the Sobotka reference. See Office Action at pp. 12-13. Indeed, the disclosure of Sobotka relates to a system that is in no way described as being configured for the purpose of generation of useful and personalized subject lines for emails. Indeed, the Office Action itself concedes at pages 12 and 13 that the disclosure of Sobotka is entirely silent with respect to a leading message that is an email subject and a selected updated leading message being an updated email subject. Accordingly, Applicant respectfully submits that one of ordinary skill would have no motivation to modify the Sobotka reference by incorporating the teachings of Caskey, as alleged by the Office Action.” The Examiner respectfully disagrees. It would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Caskey’s leading message is an email subject, the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email; and the selected updated leading message is an updated email subject and Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order “for automatic generation of useful and personalized subject lines for emails without requiring a user to fill out specific forms and fields.” (Caskey: Col. 1 Lines 38-41). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
The Applicant also asserts “Applicant respectfully submits that, when read in the context of the Sobotka disclosure, the Office Action’s characterization of the alleged teachings of 
The Applicant finally asserts “The above-referenced disclosure of Caskey makes no reference at all, and, indeed, is altogether unrelated to the claimed limitation of “the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject,” but instead relates to a sender of an email having the option to choose between viewing an email subject line that was constructed based on the sender relevance score or viewing an email subject line that was constructed based on the receiver relevance score. Further, in the context of the Caskey disclosure as a whole, Caskey describes a system configured to determine “sender relevance scores” and/or “receiver relevance scores” based on a comparison of a first group of topics associated “syntactic unit” extracted from the content of an email message and a second group of topics associated with the sender and/or the receiver, respectively. See Caskey, Col. 5, ll. 12-23; Col. 10, ll. 34-42. Rather than describing a “predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject,” the disclosure of Caskey is distinctly limited to a generating “relevance score” that is indicative of the similarities between two sets of topics associated with a “syntactic unit” and a user profile. Indeed, Caskey is entirely silent with respect to a “predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject,” as recited in independent claim 50.” The Examiner respectfully disagrees. Examiner would like to refer the Applicant to Col. 5 Lines 1-27 of the Caskey reference; “As explained above, embodiments of the present invention then also take into account personalization relating to the specific recipients of the email. For example, a corpus can be indexed according to recipient so that the corpus is a collection of emails that have been previously sent over a period of time to or by a given recipient. In accordance with an embodiment of the present invention, in the corpus for particular recipients, like the emails in the corpus for a sender, summaries of the emails sent to (or by) particular recipients are created, and data is collected regarding which emails were responded to and/or which emails received the most attention by a recipient. In accordance with embodiments of the present invention, attention given to emails is measured by, for example, tallying the volume of clicks through a given email and/or the time spent viewing a particular email or by asking recipients to rate the email. From this data, profiles of what types of emails or subjects certain recipients are interested in can be generated and used to tailor rankings of subject lines to individual recipients. Rankings are given to each possible subject line on the n-best list based on the amount of topic key words/phrases in the subject line, the importance of those topics to the sender, and the amount of interest the recipient has in those topics. The recipient is the person to whom the email is directed. According to an embodiment, a sender relevance score for each topic is calculated to determine the importance of those topics to the sender.” It is clear from the disclosure that the relevance score is determine based on clicking or viewing certain emails which reads on a rate at which consumers are predicted to open an email including the leading message as the email subject. Therefore, the rejection(s) of claim(s) 50-74 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2011/0288962 to Rankin for disclosing a LEAD EXCHANGE FACILITATING HUB ("HUB") facilitates the generation, evaluation, and recording of information and activities related to property transactions and associated communications. In embodiments, the HUB may be configured to transaction and/or exchange of lead information, such as contact information, real estate site drives, market comparables, marketing ideas, and/or the like. The HUB may engender a tailored and efficient forum for coordinating transactions of lead information based on a centralized database of contacts and other lead information associated with and/or belonging to users. In one embodiment, users may submit lead requests comprising parameters and/or criteria based on which one or more queries may be performed on that database. Other users having leads matching the request may then be notified and may decide whether to share their lead information with the requesting user. In one implementation, users may include a bounty or other user-specified offer price with their lead request, which may be provided to a lead owner upon transfer of the requested lead information. In some implementations, users may submit lead quality rating scores and/or the like subsequent to receiving lead information, which may assist future requestors in selecting the lead providers with whom they wish to engage in transactions.
U.S. Publication 2015/0019334 to Moses for disclosing Systems and methods for providing a targeted message based on at least one targeting term are provided herein. Some embodiments may include a machine having circuitry configured to receive a request to present .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. 
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 12, 2022